Exhibit 10.5


FORM OF
GUARANTY OF PAYMENT AND PERFORMANCE
 
This Guaranty of Payment and Performance (this “Guaranty”) is made as of the
10th day of June, 2011, by __________________, a _______________ (“Guarantor”),
in favor of CITY NATIONAL BANK OF FLORIDA (“Lender”).


RECITALS


DIAMEDIX CORPORATION, a Florida corporation (the “Borrower”) has requested and
Lender has agreed to make a revolving loan to Borrower in the original principal
amount of NINE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($975,000.00)
(the “Loan”), as evidenced by that certain Revolving Promissory Note dated as of
even date herewith from Borrower in favor of Lender in the original principal
amount of NINE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($975,000.00)
(as the same may be amended, restated, modified or replaced from time to time,
the “Note”). Certain terms and conditions of the Loan are set forth in that
certain Loan Agreement dated of even date herewith between Borrower and Lender
(as the same may be amended, restated, modified or replaced from time to time,
the “Loan Agreement”).  As a condition precedent to Lender making the Loan,
Lender has required that Guarantor execute and deliver this Guaranty to
Lender.  Any capitalized term used and not defined in this Guaranty shall have
the meaning given to such term in the Loan Agreement.


AGREEMENTS


Guarantor will receive a material benefit from Lender making the Loan to
Borrower. For good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and in order to induce Lender to make the Loan to
Borrower, Guarantor hereby guarantees to Lender the prompt and full payment of
the indebtedness and obligations described below in this Guaranty (collectively
called the “Guaranteed Obligations”), this Guaranty being upon the following
terms and conditions:


Section 1        Guaranty of Payment.


Guarantor hereby unconditionally and irrevocably guarantees to Lender the
punctual payment when due, whether by lapse of time, by acceleration of
maturity, or otherwise, of all principal, interest (including interest accruing
after maturity and after the commencement of any bankruptcy or insolvency
proceeding by or against Borrower, whether or not allowed in such proceeding),
prepayment premiums, fees, late charges, costs, expenses, indemnification
indebtedness, and other sums of money now or hereafter due and owing, or which
Borrower is obligated to pay, pursuant to the terms of the Note, the Loan
Agreement, that certain Mortgage, Assignment of Rents and Security Agreement
dated as of even date herewith from Borrower in favor of Lender, to be recorded
in the Public Records of Miami-Dade County, Florida (as the same may be amended,
restated, modified or replaced from time to time, the “Mortgage”) (including
without limitation, the prompt and timely payment and discharge of all
Impositions (as defined in the Mortgage) and the timely payment of insurance
premiums), that certain Security Agreement dated as of even date herewith from
Borrower in favor of Lender (as the same may be amended, restated, modified or
replaced from time to time, the “Security Agreement”), that certain
Environmental Compliance and Indemnity Agreement dated as of even date herewith
from Borrower, Guarantor, _____________________________________ and
____________________________________in favor of Lender (as the same may be
amended, restated, modified or replaced from time to time, the “Environmental
Indemnity”), any application, agreement, note or other document executed and
delivered by Borrower in connection with the Loan, or any of the other Loan
Documents, including, without limitation, any letter of credit issued by Lender
in connection with the Loan, as the same may from time to time be amended,
supplemented, restated or otherwise modified (collectively, the
“Indebtedness”).  The Indebtedness includes all reasonable costs and expenses
incurred by Lender in seeking to enforce Lender’s rights and remedies with
respect to the Indebtedness, and to protect, defend, maintain or enforce
Lender’s liens or security interests, including, without limitation, collection
costs, default rates of interest, reasonable attorneys’ fees and costs at trial
and appellate levels and related costs, and costs of alternative dispute
resolution, whether or not suit is filed or other proceedings are initiated
thereon.  This Guaranty covers the Indebtedness presently outstanding and the
Indebtedness arising subsequent to the date hereof, including all amounts
advanced by Lender in stages or installments.  The guaranty of Guarantor as set
forth in this Section is a continuing guaranty of payment and not a guaranty of
collection.
 
 
1

--------------------------------------------------------------------------------

 


The foregoing obligations guaranteed under this Section are defined as the
“Guaranteed Payment Obligations”.  The Guaranteed Payment Obligations are
included as part of the Guaranteed Obligations for all purposes of this
Guaranty.


Section 2        Guaranty of Performance.


Guarantor hereby unconditionally and irrevocably guarantees to Lender the
complete performance when due of all other Obligations of Borrower under all of
the Loan Documents, including, without limiting the generality of the foregoing,
all such Obligations of Borrower to duly and punctually perform and observe all
other terms, covenants and conditions of the Note, the Loan Agreement, the
Mortgage, the Security Agreement, the Environmental Indemnity and all other Loan
Documents.


The foregoing obligations guaranteed under this Section are defined as the
“Guaranteed Performance Obligations.”  The Guaranteed Performance Obligations
are included as part of the Guaranteed Obligations for all purposes of this
Guaranty.


The liability and obligations under this Section shall not be limited or
restricted by the existence of, or any terms of, the guaranty of payment under
Section 1.


Section 3        Primary Liability of Guarantor.


(a)  This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance, and Guarantor shall be liable for the payment and
performance of the Guaranteed Obligations as a primary obligor.  This Guaranty
shall be effective as a waiver of, and Guarantor hereby expressly waives, any
right to which Guarantor may otherwise have been entitled, whether existing
under statute, at law or in equity, to require Lender to take prior recourse or
proceedings against any collateral, security or person.  It shall not be
necessary for Lender, in order to enforce such payment or performance by
Guarantor, first to institute suit or pursue or exhaust any rights or remedies
against Borrower or other person liable on such indebtedness or performance, or
to enforce any rights against any security given to secure such indebtedness or
for such performance, or to join Borrower or any other person liable for the
payment or performance of the Guaranteed Obligations or any part thereof in any
action to enforce this Guaranty, or to resort to any other means of obtaining
payment or performance of the Guaranteed Obligations provided, however, that
nothing herein contained shall prevent Lender from suing on the Note or
foreclosing the Mortgage or exercising any other right under the Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  Suit may be brought or demand may be made against Borrower or against any
or all parties who have signed this Guaranty or any other guaranty covering all
or any part of the Guaranteed Obligations, or against any one or more of them,
separately or together, without impairing the rights of Lender against any party
hereto.  Any time that Lender is entitled to exercise its rights or remedies
hereunder, it may in its discretion elect to demand payment and/or
performance.  If Lender elects to demand performance, it shall at all times
thereafter have the right to demand payment until all of the Guaranteed
Obligations have been paid and performed in full.  If Lender elects to demand
payment, it shall at all times thereafter have the right to demand performance
until all of the Guaranteed Obligations have been paid and performed in full,
provided that, if Guarantor has fully satisfied the Guaranteed Payment
Obligations, Guarantor shall not be obligated to perform the Guaranteed
Performance Obligations other than any obligations under the Environmental
Indemnity.
 
(c)  The liability of Guarantor or any other Person hereunder for Guaranteed
Obligations arising out of or related to the Environmental Indemnity shall not
be limited or affected in any way by any provision in this Guaranty, the other
Loan Documents or applicable law limiting the liability of Borrower, Guarantor
or such other Person, or Lender’s recourse or rights to a deficiency judgment.


Section 4        Certain Agreements and Waivers by Guarantor.


(a)  Guarantor agrees that neither Lender’s rights or remedies nor Guarantor’s
obligations under the terms of this Guaranty shall be released, diminished,
impaired, reduced or affected by any one or more of the following events,
actions, facts, or circumstances, and the liability of Guarantor under this
Guaranty shall be absolute, unconditional and irrevocable irrespective of:


(i)  any limitation on the liability of, or recourse against, any other person
in any Loan Document or arising under any law;


(ii)  any claim or defense that this Guaranty was made without consideration or
is not supported by adequate consideration or that the obligations of Guarantor
hereunder exceed or are more burdensome than those of Borrower under the other
Loan Documents;


(iii)  the taking or accepting of any other security or guaranty for, or right
of recourse with respect to, any or all of the Guaranteed Obligations;


(iv)  the operation of any laws (other than statutes of limitation) regarding
the limitation of actions, all of which are hereby waived as a defense to any
action or proceeding brought by Lender against Guarantor, to the fullest extent
permitted by law;


(v)  any homestead exemption or any other exemption under applicable law;


(vi)  any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any person or collateral;


(vii)  whether express or by operation of law, any partial release of the
liability of Guarantor hereunder (except to the extent paid, performed or
expressly so released) or any complete or partial release of Borrower or any
other person liable, directly or indirectly, for the payment or performance of
any or all of the Guaranteed Obligations;
 
 
3

--------------------------------------------------------------------------------

 


(viii)  the insolvency, bankruptcy, dissolution, liquidation, termination,
receivership, reorganization, merger, consolidation, change of form, structure
or ownership, sale of all assets, or lack of corporate, partnership or other
power of Borrower or any other person at any time liable for the payment of any
or all of the Guaranteed Obligations;


(ix)  either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including material alterations of the terms of payment (including changes in
maturity date(s) and interest rate(s) or performance (including changes with
respect to construction of the Improvements) or any other terms thereof, or any
waiver, termination, or release of, or consent to departure from, any of the
Loan Documents or any other guaranty of any or all of the Guaranteed
Obligations, or any adjustment, indulgence, forbearance, or compromise that may
be granted from time to time by Lender to Borrower or any other person at any
time liable for the payment or performance of any or all of the Guaranteed
Obligations;


(x)  any neglect, lack of diligence, delay, omission, failure, or refusal of
Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;


(xi)  any failure of Lender to notify Guarantor of any creation, renewal,
extension, rearrangement, modification, supplement, subordination, or assignment
of the Guaranteed Obligations or any part thereof, or of any Loan Document, or
of any release of or change in any security, or of the occurrence or existence
of any Event of Default, or of any other action taken or refrained from being
taken by Lender against Borrower or any security or other recourse, or of any
new agreement between Lender and Borrower, it being understood that Lender shall
not be required to give Guarantor any notice of any kind under any circumstances
with respect to or in connection with the Guaranteed Obligations, any and all
rights to notice Guarantor may have otherwise had being hereby waived by
Guarantor, and Guarantor shall be responsible for obtaining for itself
information regarding Borrower, including any changes in the business or
financial condition of Borrower, and Guarantor acknowledges and agrees that
Lender shall have no duty to notify Guarantor of any information which Lender
may have concerning Borrower;


(xii)  the existence of any claim, counterclaim, set-off or other right that
Guarantor may at any time have against Borrower, Lender, or any other person,
whether or not arising in connection with this Guaranty, the Note, the Loan
Agreement, the Environmental Indemnity, the Mortgage, the Security Agreement or
any other Loan Document; provided, however, that the foregoing shall not be
deemed a waiver of Guarantor’s right to assert any compulsory counterclaim
maintained in a court of the United States or the State of Florida if such
counterclaim is compelled under local law or procedure;


(xiii)  the unenforceability of all or any part of the Guaranteed Obligations
against Borrower, whether because the Guaranteed Obligations exceed the amount
permitted by law or violate any usury law, or because the persons creating the
Guaranteed Obligations acted in excess of their authority, or because of a lack
of validity or enforceability of or defect or deficiency in any of the Loan
Documents, or because Borrower has any valid defense, claim or offset with
respect thereto, or because Borrower’s obligation ceases to exist by operation
of law, or because of any other reason or circumstance, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
person be found not liable on the Guaranteed Obligations, or any part thereof,
for any reason (and regardless of any joinder of Borrower or any other party in
any action to obtain payment or performance of any or all of the Guaranteed
Obligations);
 
 
4

--------------------------------------------------------------------------------

 


(xiv)  any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to Borrower or any other
person, including any extension, reduction, composition, or other alteration of
the Guaranteed Obligations, whether or not consented to by Lender, or any action
taken or omitted by Lender in any such proceedings, including any election to
have Lender’s claim allowed as being secured, partially secured or unsecured,
any extension of credit by Lender in any such proceedings or the taking and
holding by Lender of any security for any such extension of credit;


(xv)  any other condition, event, omission, or action that would in the absence
of this paragraph result in the release or discharge of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty or any other agreement; or


(xvi)  Lender’s enforcement or forbearance from enforcement of the Guaranteed
Obligations on a net or gross basis.


(b)  In the event any payment by Borrower or any other person to Lender is held
to constitute a preference, fraudulent transfer or other voidable payment under
any bankruptcy, insolvency or similar law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Lender shall not constitute a
release of Guarantor from any liability hereunder, and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another person (which amounts
shall constitute part of the Guaranteed Obligations), and any interest paid by
Lender and any reasonable attorneys’ fees, costs and expenses paid or incurred
by Lender in connection with any such event.


(c)  It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute, irrevocable and unconditional
under any and all circumstances and that until the Guaranteed Obligations are
fully and finally paid and performed, and not subject to refund or disgorgement,
the obligations and liabilities of Guarantor hereunder shall not be expressly
released or discharged or released, in whole or in part, by any act or
occurrence that might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of a guarantor.


(d)  Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by Lender to Borrower in excess of the Guaranteed
Obligations.  All payments, repayments and prepayments of the Loan, whether
voluntary or involuntary, received by Lender from Borrower, any other person or
any other source (other than from Guarantor pursuant to a demand by Lender
hereunder), and any amounts realized from any collateral for the Loan, shall be
deemed to be applied first to any portion of the Loan which is not covered by
this Guaranty, and last to the Guaranteed Obligations, and this Guaranty shall
bind Guarantor to the extent of any Guaranteed Obligations that may remain owing
to Lender.  Lender shall have the right to apply any sums paid by Guarantor to
any portion of the Loan in Lender’s sole and absolute discretion.
 
 
5

--------------------------------------------------------------------------------

 


(e)  If acceleration of the time for payment of any amount payable by Borrower
under the Note, the Loan Agreement, or any other Loan Document is stayed or
delayed by any law or tribunal, all such amounts shall nonetheless be payable by
Guarantor on demand by Lender.


(f)  Guarantor hereby waives and agrees not to assert or take advantage of (i)
any right or claim of right to cause a marshalling of any of Borrower’s assets
or the assets of any other party now or hereafter held as security for the
Indebtedness; (ii) the defense of laches in any action hereunder or for the
payment of the Indebtedness and performance of any obligation hereby guaranteed;
(iii) any defense that may arise by reason of the incapacity, lack of authority,
death or disability of Guarantor, any other guarantor of the Loan, or Borrower
or any other person or entity, or the voluntary or involuntary dissolution of
Borrower or Guarantor, or the failure of Lender to file or enforce a claim
against the estate (either in administration, bankruptcy, or any other
proceeding) or Borrower or any other person or entity; (iv) any defense based on
the failure of Lender to give notice of the existence, creation, or incurring of
any new or additional indebtedness or obligation, or of any action or nonaction
on the part of any other person whomsoever, or any modification of the terms of
the Loan Documents, or the Indebtedness, in connection with any obligation
hereby guaranteed; (v) any defense based upon an election of remedies by Lender
which destroys or otherwise impairs any subrogation rights of Guarantor or any
other guarantor of the Loan or the right of Guarantor to proceed against
Borrower or any other guarantor for reimbursement, or both; (vi) any defense
based upon failure of Lender to commence an action against Borrower; (vii) any
defense based upon acceptance of this Guaranty by Lender; (viii) any defense
based upon the invalidity or unenforceability of any of the Loan Documents; (ix)
any defense based upon any complete or partial release of liability contained in
any of the Loan Documents; (x) any defense based upon any transfer by Borrower
of all or any part of the collateral for the Loan; (xi) any defense based upon
the failure of Lender to perfect any security or to extend or renew the
perfection of any security; and (xii) any other legal or equitable defenses
whatsoever to which Guarantor might otherwise be entitled.


Section 5        Subordination.


If, for any reason whatsoever, Borrower is now or hereafter becomes indebted to
Guarantor:


(a)  such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;


(b)  Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Obligations have been fully and finally paid and performed;


(c)  Guarantor hereby assigns and grants to Lender a security interest in all
such indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below.  In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed.  If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section, Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and
 
 
6

--------------------------------------------------------------------------------

 


(d)  Guarantor shall promptly, upon request of Lender from time to time, in its
ordinary course of business prior to the occurrence of an Event of Default,
execute such documents and perform such acts as Lender may reasonably require to
evidence and perfect its interest and to permit or facilitate exercise of its
rights under this Section, including execution and delivery of proofs of claim,
further assignments and security agreements, and delivery to Lender of any
promissory notes or other instruments evidencing indebtedness of Borrower to
Guarantor.  All promissory notes, accounts receivable ledgers or other
evidences, now or hereafter held by Guarantor, of obligations of Borrower to
Guarantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under and is subject to the terms of this
Guaranty.


Section 6        Other Liability of Guarantor or Borrower.


If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Lender other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may have against Guarantor.  If Borrower is or becomes indebted to Lender for
any indebtedness other than or in excess of the Guaranteed Obligations, any
payment received or recovery realized upon such other indebtedness of Borrower
to Lender may be applied to such other indebtedness.  This Guaranty is
independent of (and shall not be limited by) any other guaranty now existing or
hereafter given.  Further, Guarantor’s liability under this Guaranty is in
addition to any and all other liability Guarantor may have in any other
capacity, including, if applicable, its capacity as a general partner.


Section 7        Lender Assigns; Disclosure of Information.


This Guaranty is for the benefit of Lender and Lender’s successors and assigns,
and in the event of an assignment of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations.  Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations or any part thereof.  Lender may sell or offer to sell
the Loan or interests therein to one or more assignees or
participants.  Guarantor shall execute, acknowledge and deliver any and all
instruments reasonably requested by Lender in connection therewith, and to the
extent, if any, specified in any such assignment or participation, such
assignee(s) or participant(s) shall have the same rights and benefits with
respect to the Loan Documents as such person(s) would have if such person(s)
were Lender hereunder.  Lender may disclose to any such assignee or participant
or prospective assignee or participant, to Lender’s affiliates, to any
regulatory body having jurisdiction over Lender and to any other parties as
necessary or appropriate in Lender’s reasonable judgment, any information Lender
now has or hereafter obtains pertaining to the Guaranteed Obligations, this
Guaranty, or Guarantor, including information regarding any security for the
Guaranteed Obligations or for this Guaranty, and/or credit or other information
on Guarantor and/or any other person liable, directly or indirectly, for any
part of the Guaranteed Obligations.


Section 8        Binding Effect; Joint and Several Liability.


This Guaranty is binding not only on Guarantor, but also on Guarantor’s heirs,
personal representatives, successors and assigns.  “Guarantor” shall mean all of
such persons and each of them individually.
 
 
7

--------------------------------------------------------------------------------

 


Section 9        Governing Law.


The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the State
of Florida and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such
laws.  All obligations of Guarantor hereunder are payable and performable at the
place or places where the Guaranteed Obligations are payable and
performable.  This Guaranty is an agreement executed under seal.  If any
Guarantor is a corporation, the designation “(SEAL)” on this Guaranty shall be
effective as the affixing of such Guarantor’s corporate seal physically to this
Guaranty.


Section 10        Invalidity of Certain Provisions.


If any provision of this Guaranty or the application thereof to any person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable law.


Section 11        Costs and Expenses of Enforcement.


Guarantor agrees to pay to Lender on demand all reasonable costs and expenses
incurred by Lender in seeking to enforce Lender’s rights and remedies under this
Guaranty, including court costs, costs of alternative dispute resolution and
reasonable attorneys’ fees and costs, whether or not suit is filed or other
proceedings are initiated hereon.  All such reasonable costs and expenses
incurred by Lender shall constitute a portion of the Guaranteed Obligations
hereunder, shall be subject to the provisions hereof with respect to the
Guaranteed Obligations and shall be payable by Guarantor within ten (10) days of
written demand by Lender.


Section 12        No Usury.


It is not the intention of Lender or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by Guarantor under
applicable law.  Should it be determined that any portion of the Guaranteed
Obligations or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable law.  The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor and Lender.
 
 
8

--------------------------------------------------------------------------------

 


Section 13        Representations, Warranties, and Covenants of Guarantor.


Until the Guaranteed Obligations are paid and performed in full and each and
every term, covenant and condition of this Guaranty is fully performed,
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor; (c)
Guarantor is not, and the execution, delivery and performance by Guarantor of
this Guaranty will not cause Guarantor to be, in violation of or in default with
respect to any law or in default (or at risk of acceleration of indebtedness)
under any agreement or restriction by which Guarantor is bound or affected,
except for such violations or defaults (in the aggregate) that would not
reasonably be expected to have a Material Adverse Effect; (d) unless Guarantor
is a natural person, Guarantor is duly organized, validly existing, and in good
standing under the laws of the state of its organization and has full power and
authority to enter into and perform this Guaranty; (e) except for actions, suits
or proceedings that have been specifically disclosed to Lender in writing, there
are no actions, suits or proceedings pending against Borrower, Guarantor, the
Collateral, or, circumstances that would reasonably be expected to lead to such
action, suits or proceedings against or affecting Borrower or Guarantor, the
Collateral, or involving the validity or enforceability of any of the Loan
Documents, before or by any Governmental Authority, which, if adversely
determined, would a Material Adverse Effect, except actions, suits and
proceedings which have been specifically disclosed to and approved by Lender in
writing; and Borrower is not in default with respect to any order, writ,
injunction, decree or demand of any court or any Governmental Authority; (f) all
factual information (taken as a whole) furnished by or on behalf of Guarantor in
writing to Lender for purposes of or in connection with this Guaranty is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf Guarantor in writing to Lender will be, true, correct and complete in
all material respects on the date as of which such information is dated or
certified, it being understood and agreed that such factual information shall
not include any projections; (g) after giving effect to this Guaranty, (i) the
fair value of the assets of the Guarantor (on a consolidated basis), at fair
valuation, exceeds its debts and liabilities, (ii) the present fair salable
value of the assets of the Guarantor (on a consolidated basis) is greater than
the amount that will be required to pay its debts and other liabilities as such
debts and liabilities become due and payable, (iii) Guarantor (on a consolidated
basis) is able to pay its debts and liabilities as such debts and liabilities
become due and payable and (iv) Guarantor (on a consolidated basis) does and
will not have unreasonably small capital with which to conduct the business in
which it is engaged; (h) Guarantor has read and fully understands the provisions
contained in the Note, the Loan Agreement, the Mortgage, the Security Agreement,
the Environmental Indemnity and the other Loan Documents.  Guarantor’s
representations, warranties and covenants are a material inducement to Lender to
enter into the other Loan Documents shall survive the execution hereof and any
bankruptcy, foreclosure, transfer of security or other event affecting Borrower,
Guarantor, any other party, or any security for all or any part of the
Guaranteed Obligations.


Section 14        Notices.


All notices from Guarantor to Lender and Lender to Guarantor required or
permitted by any provision of this Guaranty shall be in writing and sent by
registered or certified mail or nationally recognized overnight delivery service
and addressed as follows:



 
To the Guarantor:  
______________________

______________________
______________________
Attention: ______________________
 

 
To the Lender:   
City National Bank of Florida

25 W. Flagler Street
Miami, Florida  33130
Attention: Senior Commercial Loan Officer



 
With a Courtesy Copy to:  
STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.

150 West Flagler Street, Suite 2200
Miami, Florida 33130
Attention: David M. Seifer, Esq.
 
 
9

--------------------------------------------------------------------------------

 
 
The courtesy copy referenced above shall not, under any circumstance, constitute
notice or service of process for purposes hereof.  In addition, Lender’s failure
to provide such courtesy copy to Borrower’s counsel shall not be deemed to be a
failure to provide proper notice to the Borrower.
 
Such addresses may be changed by such notice to the other party in accordance
with the terms hereof.  Notice given as hereinabove provided shall be deemed
given on the date of its deposit in the United States Mail and, unless sooner
actually received, shall be deemed received by the party to whom it is addressed
on the third (3rd) calendar day following the date on which said notice is
deposited in the mail, or if a courier system is used, on the date of delivery
of the notice. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon actual receipt.
 
Section 15        Cumulative Rights.


All of the rights and remedies of Lender under this Guaranty and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of any one or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies.  No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time.  No failure by Lender to exercise, nor delay in exercising, any right
or remedy shall operate as a waiver of such right or remedy or as a waiver of
any Event of Default.  No notice to or demand on Guarantor in any case shall of
itself entitle Guarantor to any other or further notice or demand in similar or
other circumstances.  No provision of this Guaranty or any right or remedy of
Lender with respect hereto, or any default or breach, can be waived, nor can
this Guaranty or Guarantor be released or discharged in any way or to any
extent, except specifically in each case by a writing intended for that purpose
(and which refers specifically to this Guaranty) executed and delivered by
Lender to Guarantor.


Section 16        Term of Guaranty.


This Guaranty shall continue in effect until all the Guaranteed Obligations and
all of the obligations of Guarantor to Lender under this Guaranty are fully and
finally paid, performed and discharged and are not subject to any bankruptcy
preference period or any other disgorgement.


Section 17        Subrogation.


Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Guaranteed Obligations have
been fully and finally paid, performed and discharged in accordance with Section
16 above, and Guarantor hereby waives all of such rights.


Section 18        Financial Statements.
 
Within one hundred twenty (120) days after the end of each fiscal year,
Guarantor shall furnish Lender with annual audited consolidated and
consolidating financial statements, each of which shall be prepared by a
reputable independent public accountant reasonably acceptable to Lender. Within
the earlier of (a) sixty (60) days after the end of each fiscal quarter (except
the last fiscal quarter of any fiscal year) or (b) the date such statements are
filed with the Securities and Exchange Commission, Guarantor shall furnish
Lender with quarterly audited consolidated and consolidating financial
statements.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 19        Time of Essence.


Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.


Section 20        Entire Agreement; Counterparts; Construction.


This Guaranty embodies the entire agreement between Lender and Guarantor with
respect to the guaranty by Guarantor of the Guaranteed Obligations.  This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Obligations.  This
Guaranty shall be effective upon execution by Guarantor and delivery to
Lender.  This Guaranty may not be modified, amended or superseded except in a
writing signed by Lender and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded.  This Guaranty has been executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement.  As used herein, the words
“include” and “including” shall be interpreted as if followed by the words
“without limitation.”


Section 21        Forum.


Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in Miami-Dade County, Florida.  Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, any objection
that Guarantor may now or hereafter have to the laying of venue in any such
court and any claim that any such court is an inconvenient forum.  Guarantor
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding in any state court or any United States federal court
sitting in the state specified in the governing law section of this Guaranty may
be made by certified or registered mail, return receipt requested, directed to
Guarantor at its address for notice set forth in this Guaranty, or at a
subsequent address of which Lender received actual notice from Guarantor in
accordance with the notice section of this Guaranty, and service so made shall
be complete five (5) days after the same shall have been so mailed.  Nothing
herein shall affect the right of Lender to serve process in any manner permitted
by law or limit the right of Lender to bring proceedings against Guarantor in
any other court or jurisdiction.


Section 22        WAIVER OF JURY TRIAL.


GUARANTOR AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO
THIS AGREEMENT.
 
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under seal as of
the date first written above.
 
WITNESSES:   
  GUARANTOR:               ______________________, a _____________________      
   
 
   
By:
 
Print Name:
     
 
         


 
   
 
 
Print Name:
                 

 
STATE OF FLORIDA
)
 
)SS:
COUNTY OF MIAMI-DADE
)


The foregoing instrument was acknowledged before me this _____ day of June,
2011, by ______________________, as ______________________ of
______________________, a ______________________, on behalf of the corporation.
He is personally known to me or has produced a ______________________ as
identification, and took an oath.
 

       
Print or Stamp Name:
     
Notary Public, State of Florida
   
Commission No.
     
My Commission Expires:
   

 
 
12

--------------------------------------------------------------------------------

 